Fourth Court of Appeals
                                San Antonio, Texas
                                      January 16, 2019

                                    No. 04-17-00640-CR

                                 William Boyd PORTER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4455
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER

      The Appellant's Motion for Leave to Late-File Mr. Porter's Petition for Rehearing and
Motion Requesting Reconsideration by the En Banc Court is hereby GRANTED.

       It is so ORDERED on January 16, 2019.


                                                            PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court